Citation Nr: 1112430	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-47 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel











INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE).  This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

The National Personnel Records Center and U.S. Army Reserve Personnel Center have certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts and Analysis

The Appellant alleges in statements that he has qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE).

As proof of qualifying service, the Appellant has submitted several documents, including the following:  Philippine Army A.G.O. Form 55, dated in March 1946, indicating honorable discharge from the military service of the Philippine Commonwealth; Philippine Army A.G.O. Form 23, Affidavit for Philippine Army Personnel, dated in October 1945, indicating a chronological record of the Appellant's military and civilian activities; and an Enlistment Record, undated.  

As none of the documents submitted by the Appellant was issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center, which in September 2010, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United State Armed Forces.  The request to verify the Appellant's service included a couple different variations on the spelling of the Appellant's name to ensure a complete search for documentation.  

In relation to an earlier claim for VA disability compensation and pension benefits, the U.S. Army Reserve Personnel Center in December 1985 likewise certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United State Armed Forces.

As the statements of the Veteran and the various certificates relevant to military service fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the U.S. service department, through the National Personnel Records Center and the U.S. Army Reserve Personnel Center, certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to, the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.

As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Appellant is not entitled to the one-time payment from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


